Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Covey Andrews appeals from the district court’s order denying his motion to amend judgment, which asked the district court to modify a criminal judgment imposed three years ago. The district court properly recognized that it lacked jurisdiction to grant the requested relief. See United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir.2010). Accordingly, although we grant Andrews leave to proceed in forma pau-peris, we affirm the challenged order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.